ACCEPTED
                                        04-15-00302-CV
                            FOURTH COURT OF APPEALS
                                 SAN ANTONIO, TEXAS
                                   5/14/2015 4:39:59 PM
04-15-00302-CV                           KEITH HOTTLE
                                                 CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 5/14/2015 4:39:59 PM
                   KEITH E. HOTTLE
                         Clerk